DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/08/2021 has been entered.
Acknowledgement of Amendment
The following office action is in response to the applicant’s amendment filed 02/08/2021.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2017-074351, filed on 04/04/2017.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2018-060342, filed on 03/27/2018.
Information Disclosure Statement
The information disclosure statement filed 04/03/2018 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) 
The information disclosure statement (IDS) submitted on 08/12/2020 was filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 7-8, 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee US 20140309520 A1 "Lee", and further in view of Tanaka US 20160135693 A1 "Tanaka", Fukuda et al. US 20140155767 A1 “Fukuda” and Kitane US 20100041982 A1 “Kitane”.
In regard to claim 1, Lee teaches “An MRI apparatus configured to be connected with a pressure device that externally pressures a blood vessel of an object, the MRI apparatus comprising:” [Claim 1, 0010]; “a scanner configured to perform imaging on the object” [Claim 1]; “and processing circuitry configured to” [Claim 14]; “cause the scanner to perform the imaging on the object in accordance with the start timing” [Claim 1]; and “generate an image by using data acquired in the imaging” [Claim 1]. 
In regard to an MRI apparatus, Lee discloses "a magnetic resonance apparatus comprising" [Claim 1]. Additionally, Lee discloses "the reason why the perfusion fraction f depends on the echo time TE is related to a difference in T1 between a parenchyma and blood and a difference in T2 between the parenchyma and the blood" [0010]. The perfusion by definition is the passage of blood through blood vessels, therefore this MRI apparatus is capable obtaining data corresponding to the movement of blood within blood vessels. Likewise, the MRI apparatus would be capable of detecting blood flow changes resulting from the activation of an external pressure device. In reference to processing circuitry, Lee discloses "a computer for use with a magnetic resonance apparatus" [Claim 14]. Computers inherently include processing circuitry in order to perform their designated functions. 
In regard to a scanner, Lee discloses "a scanning unit configured to execute a plurality of T2-weighted sequences having different echo times […]" [Claim 1]. Furthermore, there is "a first calculating unit configured to calculate a T2 value based on a plurality of T2-weighted images obtained by the plurality of T2-weighted sequences" [Claim 1]. Therefore, since a plurality of T2-weighted images are 
Lee does not teach “a pressure device that externally pressures a blood vessel of an object”; to “control the pressure device in such a manner that ischemia and reperfusion are caused with respect to the object”; to “measure, after control of the pressure device is performed, a pulse wave transit time of the object”;  to “determine whether the measured pulse wave transit time is below a predetermined threshold”, “in response to a determination that the measured parameter is not below the predetermined threshold, repeat the control of the pressure device in such a manner that ischemia and reperfusion are caused with respect to the object”, and “in response to a determination that the measured pulse wave transit time is below the predetermined threshold, (i) determine a start timing of the imaging”, (ii) cause the scanner to perform the imaging of the object in accordance with the start timing, and (iii) generate an image using data acquired in the imaging”.
Tanaka teaches “a pressure device that externally pressures a blood vessel of an object” [Abstract]; to “control the pressure device in such a manner that ischemia and reperfusion are caused with respect to the object” [Claim 1]; to “measure, after control of the pressure device is performed, a pulse wave transit time of the object” [Claim 1, 0026].
In regard to a pressure device, Tanaka discloses "a compression control device includes a cuff that is adapted to be wrapped to a first region of a living body, a pressure controller that controls an application pressure to be applied to the first region by the cuff, and a blood pressure obtaining section that obtains a blood pressure value from the living body" [Abstract]. The cuff in this case is the pressure device and since it is wrapped to a first region of a living body, it is attached externally and is able to pressure the blood vessel of an object. 

In regard to measuring, after control of the pressure device is performed, a pulse wave transit time of the object, Tanaka discloses “a blood pressure obtaining section configured to obtain a blood pressure value from the living body” [Claim 1]. Additionally, Tanaka discloses “The blood pressure calculating section 33 calculates a PWTT (Pulse Wave Transit Time) based on the peripheral pulse wave measured by the pulse wave measuring section 31 and the electrocardiogram measured by the electrocardiogram measuring section 32. The PWTT corresponds to a time elapsing from an R wave of the electrocardiogram to the appearance of a peripheral pulse wave […]” [0026].  Since the blood pressure calculating section is able to calculate the pulse wave transit time, under broadest reasonable interpretation, measurements used to perform this calculation had to have been acquired after control of the pressure device is performed (i.e. such that the cuff surrounds the first region and obtains a blood pressure measurement). Therefore, the processing circuitry is capable of measuring a pulse wave transit time of the object after control of the pressure device is performed.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to combine the MRI apparatus disclosed in Lee with the pressure device disclosed in Tanaka in order to obtain more information regarding the blood flow of a patient under 
The combination of Lee and Tanaka does not teach to “determine whether the measured pulse wave transit time is below a predetermined threshold, in response to a determination that the measured pulse wave transit time is not below the predetermined threshold, repeat the control of the pressure device in such a manner that ischemia and reperfusion are caused with respect to the object, and in response to a determination that the measured pulse wave transit time is below the predetermined threshold”. 
Fukuda teaches to “determine whether the measured pulse wave transit time is below a predetermined threshold, in response to a determination that the measured pulse wave transit time is not below the predetermined threshold, repeat the control of the pressure device in such a manner that ischemia and reperfusion are caused with respect to the object, and in response to a determination that the measured pulse wave transit time is below the predetermined threshold […]” [0249, 0250, 0291].
In regard to determining whether the measured pulse wave transmit time is below a predetermined threshold, Fukuda discloses “Next, it is determined whether the pulse wave transit time value calculated in step S301 is stable (step S303). It is noted that the determination regarding whether the pulse wave transit time is stable may be carried out based on whether a difference in the continuously-measured pulse wave transmit time value is equal to or less than a predetermined threshold, for example” [0249]. In this case, when the pulse wave transmit time value is equal to or less than (i.e. below) a predetermined threshold, then the value is stable and therefore, under broadest reasonable interpretation, the pulse wave transmit time can be used to perform other processes. 
In regard to determining that the measured pulse wave transit time is not below the predetermined threshold and repeating the control of the pressure device, Fukuda discloses “If it is determined that the pulse wave transit time value is not stable, the processing returned to step S301, the electrocardiogram waveform and pulse wave are measured again, and the pulse wave transit time is calculated. Namely, the processing of steps S301 and S303 is repeated until the pulse wave transit time can be stably acquired” [0249]. In this case, the pulse wave transit time is stable when the measured pulse wave transit time is equal to or less than (i.e. below) a predetermined threshold. Therefore, an unstable pulse wave transit time would occur when the measured pulse wave transit time is not below the predetermined threshold. Since the process returns to step S301 when the pulse wave transmit time is not stable (i.e. unstable), and during this step S301 the electrocardiogram and the pulse wave are measured again, under broadest reasonable interpretation, in order to perform these measurements, the pressure device (i.e. cuff) would have to be controlled in such a manner that ischemia and reperfusion are caused with respect to the object as disclosed in Tanaka.
Furthermore, in regard to imaging, Fukuda discloses “Further, as another example different from these, the sensor 909 may have various types of image sensor, such as a CCD (charge-coupled device) or a CMOS (complementary metal oxide semiconductor). If the sensor 909 does have various types of image sensor, the sensor 909 may further have an optical system such as a lens, a light source and the like, that are used for capturing an image of a biological site” [0291]. Therefore, since the device 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Lee and Tanaka so as to include the determination of whether the measured pulse wave transit time is below a predetermined threshold or not as disclosed in Fukuda in order to obtain an accurate measurement of the pulse wave transmit time. When the pulse wave transmit time is not below a predetermined threshold, this could indicate that an error occurred during measurement. If an image were to be produced of the blood vessel of the object when an inaccurate pulse wave transit time was used, this image may not be an accurate representation of the characteristics of the blood vessel. Therefore, determining whether the pulse wave transmit time is below a predetermined threshold can ensure that the measurement of the object was performed properly. Combining the prior art elements according to known techniques would yield the predictable result of determining the stability of the pulse wave transit time measurement.
The combination of Lee, Tanaka and Fukuda does not teach to “(i) determine a start timing of the imaging”, (ii) cause the scanner to perform the imaging of the object in accordance with the start timing, and (iii) generate an image using data acquired in the imaging”.
Kitane teaches “(i) determine a start timing of the imaging”, (ii) cause the scanner to perform the imaging of the object in accordance with the start timing, and (iii) generate an image using data acquired in the imaging”.
Kitane teaches to “(i) determine a start timing of the imaging”, (ii) cause the scanner to perform the imaging of the object in accordance with the start timing, and (iii) generate an image using data acquired in the imaging” [0066, 0067, 0101, 0051].
In regard to determining a start timing of the imaging, Kitane discloses “the trigger setting unit 40D generates a trigger signal for starting acquiring imaging data when an intensity of a blood flow 
In regard to causing the scanner to perform imaging of the object in accordance with the start timing, Kitane discloses “Consequently, as shown in FIG. 6(C), when it is determined that the signal intensity from the blood flow obtained by performing the probe sequence is between the threshold Th_1 on the upper limit side and the threshold Th_2 on the lower limit ide, an imaging sequence is performed subsequently to the probe sequence” [0067]. In this case, in order to perform an imaging sequence, a scanner had to have been triggered to perform imaging of the object in accordance with the start timing. Therefore, under broadest reasonable interpretation, the trigger setting unit can generate a trigger signal that can cause the scanner (i.e. the scanner disclosed in Lee) to perform imaging of the object is accordance with the start timing corresponding to the trigger signal.
In regard to generating an image using the data acquired in the imaging, Kitane discloses “The blood flow image generating unit 45 has a function for generating angio image data for displaying by performing image processing such as MIP (maximum intensity projection) processing of necessary image data read from the image database 44 and displaying an angio image on the display unit 34 by supplying the generated angio image data with the display unit 34” [0101]. Therefore, an image can be generated which indicates the flow of blood through the object. 
In regard to the process of imaging being performed in response to a determination that the measured wave transit time is below the predetermined threshold, Kitane discloses “to set a probe sequence as a pulse sequence for a pre-scan and set thresholds to a signal value of data, […] to set a pulse sequence in which single or plural probe sequences and an imaging sequence are repeated 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Lee, Tanaka, and Fukuda to include the and start timing of imaging, the performance of imaging and the generation of an image as disclosed in Kitane in order to obtain images when ischemia and reperfusion are occurring within the patient. When more pressure is applied to the blood vessels from an external cuff, the amount of blood flow is temporarily decreased and thus produces ischemia. When MRI imaging is performed during the cycle of ischemia and reperfusion, the change in the flow of blood over the course of pressurization can be visualized and used to analyze the functionality of blood vessels. The threshold in this case relates to the amount of blood flowing through the blood vessel. This blood flow changes with respect to the external pressure. In order to understand the status of the patient in response to ischemia and reperfusion it is important to obtain images when the blood vessel is undergoing ischemia and reperfusion. By having a threshold for determining when the blood vessel is within these states, the scanner can be activated to obtain 
In regard to claim 2, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Lee in further view of Tanaka and Kitane. Likewise, Lee teaches “The MRI apparatus according to claim 1, wherein the processing circuitry is configured” [Claim 1, 0010, Claim 14]. 
In regard to the MRI apparatus and the processing circuitry, Lee discloses “a magnetic resonance apparatus comprising" [Claim 1]. Additionally, Lee discloses "the reason why the perfusion fraction f depends on the echo time TE is related to a difference in T1 between a parenchyma and blood and a difference in T2 between the parenchyma and the blood" [0010]. The perfusion by definition is the passage of blood through blood vessels, therefore this MRI apparatus is capable obtaining data corresponding to the movement of blood within blood vessels. In reference to processing circuitry, Lee discloses "a computer for use with a magnetic resonance apparatus" [Claim 14]. Computers inherently include processing circuitry in order to perform their designated functions.
Lee does not teach “to determine the start timing of the imaging based on biological information of the object obtained in response to pressurization of the blood vessel with the pressure device”.
Tanaka teaches the “pressurization of the blood vessel with the pressure device” [0043, Claim 1]. Specifically, Tanaka discloses "an ischemic time, a reperfusion time and the number of cycles can be set […] a time period of an ischemic state and a time period of a reperfusion state retained in the remote ischemic preconditioning are respectively set to 5 minutes" [0043]. The ischemic time relates to the amount of pressure being applied by the cuff over a given period of time. Additionally, Tanaka discloses "a pressure controller configured to control an application pressure to be applied to the first 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to combine the MRI apparatus disclosed in Lee with the action of pressure device disclosed in Tanaka in order to obtain more information regarding the blood flow of a patient under different pressure conditions. When more pressure is applied to the blood vessels from an external cuff, the amount of blood flow is temporarily decreased and thus produces ischemia. When MRI imaging is performed during the cycle of ischemia and reperfusion, the change in the flow of blood over the course of pressurization can be visualized and used to analyze the functionality of blood vessels. Combining the prior art elements according to known techniques would yield the predictable result of obtaining images of the blood vessel in response to different amounts of pressure.
The combination of Lee, Tanaka and Fukuda does not teach “to determine the start timing based on biological information of the object obtained in response to […]”.
Kitane teaches “to determine the start timing of the imaging based on biological information of the object obtained in response to […]” [0066]. 
In regard to determining a start timing of the imaging, Kitane discloses “the trigger setting unit 40D generates a trigger signal for starting acquiring imaging data when an intensity of a blood flow signal, a phase change amount of a signal or a flow velocity of a blood flow becomes within a range defined by the thresholds” [0066]. In this case, since the trigger signal starts the acquisition of imaging data when the intensity of blood flow, a phase change amount of a flow velocity of blood are within a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Lee, Tanaka and Fukuda to include the determination of the start timing of the imaging as disclosed in Kitane in order to obtain images of the blood vessel in response to pressurization by the pressure device of Tanaka. When more pressure is applied to the blood vessels from an external cuff, the amount of blood flow is temporarily decreased and thus produces ischemia. When MRI imaging is performed during the cycle of ischemia and reperfusion, the change in the flow of blood over the course of pressurization can be visualized and used to analyze the functionality of blood vessels. In order to understand the status of the patient in response to ischemia and reperfusion it is important to obtain images when the blood vessel is undergoing ischemia and reperfusion. By having a threshold for determining when the blood vessel is within these states, the scanner can be activated to obtain image data corresponding to the ischemia and reperfusion of the blood vessel. Combining the prior art elements according to know techniques would yield the predictable result of producing images corresponding to the pulse wave transit time of the blood vessel being subjected to external pressure.
In regard to claim 3, due to its dependence on claim 1, this claim inherits the references and analysis disclosed above. That being said, this claim only requires the primary reference of Lee in further view of Tanaka and Kitane. Likewise, Lee teaches “the MRI apparatus according to claim 1, wherein the scanner is configured to image the blood vessel” [Claim 1]. 
In regard to the MRI apparatus and the scanner, Lee discloses "a magnetic resonance apparatus comprising […] "a scanning unit configured to execute a plurality of T2-weighted sequences having different echo times […]" [Claim 1]. Therefore, the scanner is capable of imaging the blood vessel that is being pressurized by the pressure device disclosed in Tanaka [Abstract]. In reference to the pressure 
The combination of Lee, Tanaka and Fukuda does not teach “by non-contrast enhanced MRA (Magnetic Resonance Angiography) or contrast-enhanced MRA”.
Kitane teaches “by non-contrast enhanced MRA (Magnetic Resonance Angiography) or contrast-enhanced MRA” [0005, Claim 14].
In regard to utilizing non-contrast or contrast enhanced MRA, Kitane discloses “An MRI that does not use a contrast medium is referred to as a non-contrast MRA (i.e. magnetic resonance angiography). As the non-contrast MRA, an FBI (fresh blood imaging) method that performs an ECG (electro cardiogram) synchronization to capture a pumping blood flow ejected from the heart, thereby satisfactorily representing a blood vessel” [0005]. Furthermore, Kitane discloses “A magnetic resonance imaging apparatus of claim 1, wherein said blood flow image generating unit is configured to generate the blood flow image data as T2 weighted image data by acquiring the imaging data with a non-contrast-enhanced three dimensional scan using a sequence of a spin echo type” [Claim 14]. Thus, the apparatus of Kitane can acquire non-contrast MRA images of the blood vessel.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Lee, Tanaka and Fukuda to include the non-contrast enhances MRA disclosed in Kitane in order to allow for imaging of the blood vessels without the use of a contrast agent. Depending on the condition of a patient, the introduction of a contrast agent into the blood could have unintended consequences such as allergic reactions. Being able to generate MRI images with non-invasive techniques would therefore minimize risk to the patient when assessing 
In regard to claim 5, due to its dependence on claim 1, it inherits the references disclosed therein. That being said, Lee teaches “The MRI apparatus according to claim 1, wherein the processing circuitry is configured” [Claim 1, 0010, Claim 14]. 
In regard to the MRI apparatus, Lee discloses “a magnetic resonance apparatus comprising" [Claim 1]. Additionally, Lee discloses "the reason why the perfusion fraction f depends on the echo time TE is related to a difference in T1 between a parenchyma and blood and a difference in T2 between the parenchyma and the blood" [0010]. The perfusion by definition is the passage of blood through blood vessels, therefore this MRI apparatus is capable obtaining data corresponding to the movement of blood within blood vessels. In reference to processing circuitry, Lee discloses "a computer for use with a magnetic resonance apparatus" [Claim 14]. Computers inherently include processing circuitry in order to perform their designated functions.
Lee does not teach “wherein the processing circuitry is further configured to determine the start timing of the imaging by using a ratio between the pulse wave transit time measured before pressurization of the blood vessel and the pulse wave transit time measured after causing the ischemia and the reperfusion”.
Tanaka teaches “wherein the processing circuitry is configured to […] by using a ratio between the pulse wave transit time measured before pressurization of the blood vessel and the pulse wave transit time measured after causing the ischemia and the reperfusion” [0036-0038, 0043, 0045-0046]. 
In regard to a ratio between the pulse wave transit time measured before pressurization of the blood vessel and the pulse wave transit time after causing the ischemia and the reperfusion, Tanaka discloses "in order to calculate an estimated blood pressure value based on the pulse wave obtained from the probe 4 and the electrocardiogram obtained from the electrode 5, the blood pressure 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to combine the MRI apparatus disclosed in Lee with the ratio of pulse wave transit time as disclosed in Tanaka in order to obtain more information regarding the blood flow of a patient under different pressure conditions. By calculating the pulse wave transit time before and after pressurization of the blood vessel the difference in blood flow between the two states can easily be expressed through a ratio. This would allow for an understanding of the extent to which blood flow changes and can, under broadest reasonable interpretation, be used to define a start time for imaging. When MRI imaging is performed, the start timing should correspond to the time required for a signal to propagate through a blood vessel (i.e. the pulse wave transit time ratio) which is influenced by the cycle of ischemia and reperfusion. Combining the prior art elements according to known techniques would 
The combination of Lee and Tanaka does not explicitly teach “to determine the start of the imaging”.
Kitane teaches “to determine the start timing of the imaging” [0066]. 
In regard to determining a start timing of the imaging, Kitane discloses “the trigger setting unit 40D generates a trigger signal for starting acquiring imaging data when an intensity of a blood flow signal, a phase change amount of a signal or a flow velocity of a blood flow becomes within a range defined by the thresholds” [0066]. Therefore, the trigger setting unit generates the trigger signal based on biological information related to blood flow being within a threshold such as one that causes ischemia and reperfusion. Thus, under broadest reasonable interpretation, the ratio of the pulse wave transit time measured before and after the pressure device causes ischemia and reperfusion as disclosed in Tanaka can be used as the basis for determining the start time, since ischemia causes a reduction in blood flow.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Lee, Tanaka and Fukuda to include the determination of the start timing of the imaging as disclosed in Kitane in order to obtain images of the blood vessel in response to pressurization by the pressure device of Tanaka. When more pressure is applied to the blood vessels from an external cuff, the amount of blood flow is temporarily decreased and thus produces ischemia. When MRI imaging is performed during the cycle of ischemia and reperfusion, the change in the flow of blood over the course of pressurization can be visualized and used to analyze the functionality of blood vessels. Combining the prior art elements according to know techniques would yield the predictable result of producing images corresponding to the pulse wave transit time of the blood vessel being subjected to external pressure.
In regard to claim 7, due to its dependence on claim 1, it inherits the references disclosed therein. That being said, this claim only requires the primary reference of Lee in further view of Tanaka. Likewise, Lee teaches “The MRI apparatus according to claim 1, wherein the processing circuitry is configured to” [Claim 1, 0010, Claim 14]. 
In regard to the MRI apparatus and processing circuitry, Lee discloses “a magnetic resonance apparatus comprising" [Claim 1]. Additionally, Lee discloses "the reason why the perfusion fraction f depends on the echo time TE is related to a difference in T1 between a parenchyma and blood and a difference in T2 between the parenchyma and the blood" [0010]. The perfusion by definition is the passage of blood through blood vessels, therefore this MRI apparatus is capable obtaining data corresponding to the movement of blood within blood vessels. In reference to processing circuitry, Lee discloses "a computer for use with a magnetic resonance apparatus" [Claim 14]. Computers inherently include processing circuitry in order to perform their designated functions.
Lee does not teach to “acquire an initial pressure value by causing the pressure device to pressurize the blood vessel to such an extent that a shape of a peripheral pulse wave becomes flat, before the ischemia and the reperfusion are caused” or to “bring the blood vessel into the ischemia by causing the pressure device to pressurize the blood vessel at a pressure that is larger than the initial pressure value by a predetermined margin”.
Tanaka teaches “acquire an initial pressure value by causing the pressure device to pressurize the blood vessel to such an extent that a shape of a peripheral pulse wave becomes flat, before the ischemia and the reperfusion are caused” [0033-0034] and to “bring the blood vessel into the ischemia by causing the pressure device to pressurize the blood vessel at a pressure that is larger than the initial pressure value by a predetermined margin” [0035, 0045].
 In regard to acquiring an initial pressure value, Tanaka discloses "based on a pressure waveform obtained by the cuff 3, the cuff pressure processing section measures a current maximum blood 
In regard to the shape of the peripheral pulse wave becoming flat before the ischemia and the reperfusion are caused, Tanaka discloses that "the pulse wave measuring section 31 measures a peripheral pulse wave of the patient based on the vital sign obtained by the probe 4" [0024]. Under broadest reasonable interpretation, the vital sign obtained by the probe 4 can correspond to the blood pressure of the blood vessel. Since the blood vessel is constricted during pressurization, the pulse wave amplitudes would decrease and thus appear more flat before the ischemia and reperfusion are caused within the vessel.
In regard to bringing the blood vessel into the ischemia by causing the pressure device to pressurize the blood vessel at a pressure that is larger than the initial pressure value by a predetermined margin, Tanaka discloses "the value of the cuff pressure to be applied is determined as a prescribed pressure value necessary for causing an ischemic state. The prescribed pressure value refers to a prescribed value higher than the maximum blood pressure value of the patient by a precedently determined pressure value [0035]. Therefore, the predetermined margin is established relative to the "current maximum blood pressure value of the patient at the preliminary state" (i.e. the initial pressure value) [0033]. Furthermore, Tanaka discloses "since the pressure higher, by 10 mmHg, than the maximum blood pressure value (140 mmHg) obtained at the preliminary stage is applied to the cuff 3, an ischemic state is started to be caused in the peripheral region distal to the left upper arm of the 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to combine the MRI apparatus disclosed in Lee with the initial pressure value as disclosed in Tanaka in order to obtain more information regarding the blood flow of a patient before the onset of ischemia and reperfusion. In order to analyze the impact of the cycling of ischemia and reperfusion on the flow of blood within the blood vessels, it is important to know what the initial pressure conditions are in order to allow for the establishment of a minimum pressure that produces an ischemia condition. With this information, a pressure that produces ischemia can be selected. The MRI apparatus can be used to visualize the flow of blood through blood vessels before and after the onset of the cycling of ischemia and reperfusion in order to allow for comparison between the two. Combining the prior art elements according to known techniques would yield the predictable result of producing ischemia within the blood vessel.  
In regard to claim 8, due to its dependence on claim 1, it inherits the references disclosed therein. That being said, this claim only requires the primary reference of Lee in further view of Tanaka and Fukuda. Likewise, Lee teaches “The MRI apparatus according to claim 1, wherein the processing circuitry is configured to” [Claim 1, 0010, Claim 14].
In regard to the MRI apparatus and the processing circuitry, Lee discloses “a magnetic resonance apparatus comprising" [Claim 1]. Additionally, Lee discloses "the reason why the perfusion fraction f depends on the echo time TE is related to a difference in T1 between a parenchyma and blood and a difference in T2 between the parenchyma and the blood" [0010]. The perfusion by definition is the passage of blood through blood vessels, therefore this MRI apparatus is capable obtaining data corresponding to the movement of blood within blood vessels. In reference to processing circuitry, Lee 
Lee does not teach to “cause the pressure device to stop pressurizing the blood vessel in response to the determination that the measured pulse wave transit time is below the predetermined threshold”.
Tanaka teaches to “cause the pressure device to stop pressurizing the blood vessel” [Claim 1, 0054]. 
In regard to causing the pressure device to stop pressurizing the blood vessel, Tanaka discloses "a pressure controller configured to control an application pressure to be applied to the first region by the cuff […] the pressure controller controls the application pressure based on the blood pressure value obtained by the blood pressure obtaining section in a state where a prescribed pressure for causing an ischemic state in a part from the first region to a periphery is applied to the first region by the cuff" [Claim 1]. The blood pressure value is measured by the blood pressure obtaining section and constitutes biological information of the object being examined. Blood pressure relates to the amount of blood flow within the object. Given that the resistance is low (1 or less), blood pressure and blood flow are directly proportional and therefore an increase in blood pressure corresponds to an increase in blood flow. Additionally, Tanaka discloses "in step S111 after the elapse of the ischemic period, the cuff pressure controller 23 discharges the air fed into the air bag of the cuff 3 to lower the cuff pressure. When the cuff pressure is lowered below the minimal blood pressure value (the cuff pressure is lowered to be substantially 0 mmHg in this embodiment), the peripheral region distal to the left upper arm is released to be in a reperfusion state" [0054]. The blood pressure value constitutes the measured biological information. Since the cuff pressure is lowered below the minimum blood pressure value, it does not provide pressure to the blood vessel. The cuff pressure controller, which is inherently controlled by processing circuitry, can therefore start and stop the pressurization of the blood vessel.

The combination of Lee and Tanaka does not teach that the control of the pressure device is “in response to the determination that the measured pulse wave transit time is below the predetermined threshold”.
Fukuda teaches that the control of the pressure device is “in response to the determination that the measured parameter is below the predetermined threshold” [0249, 0250].
In regard to determining whether the measured pulse wave transmit time is below a predetermined threshold, Fukuda discloses “Next, it is determined whether the pulse wave transit time value calculated in step S301 is stable (step S303). It is noted that the determination regarding whether the pulse wave transit time is stable may be carried out based on whether a difference in the continuously-measured pulse wave transmit time value is equal to or less than a predetermined threshold, for example” [0249]. In this case, when the pulse wave transmit time value is equal to or less than (i.e. below) a predetermined threshold, then the value is stable and therefore, under broadest reasonable interpretation, the pulse wave transmit time can be used to perform other processes. Furthermore, Fukuda discloses “If it is determined that the pulse wave transit time is stable, the processing proceeds to step S305. In step S305, electrocardiogram measurement of the measurement 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Lee and Tanaka so as to include the determination of whether the measured pulse wave transit time is below a predetermined threshold or not as disclosed in Fukuda in order to obtain an accurate measurement of the pulse wave transmit time. When the pulse wave transmit time is not below a predetermined threshold, this could indicate that an error occurred during measurement. If an image were to be produced of the blood vessel of the object when an inaccurate pulse wave transit time was used, this image may not be an accurate representation of the characteristics of the blood vessel. Therefore, determining whether the pulse wave transmit time is below a predetermined threshold can ensure that the measurement of the object was performed properly. Combining the prior art elements according to known techniques would yield the predictable result of determining the stability of the pulse wave transit time measurement.
In regard to claim 10, Lee teaches “An MRI system configured to be connected with a pressure device that externally pressures a blood vessel of an object, the MRI apparatus comprising:” [Claim 1, 0010]; “a scanner configured to perform imaging on the object” [Claim 1]; “and processing circuitry configured to” [Claim 14, Claim 1].
In regard to an MRI system, Lee discloses "a magnetic resonance apparatus comprising: a scanning unit […]; a first calculating unit […]; a second calculating unit; […]; a third calculating unit […]" [Claim 1]. Since the magnetic resonance apparatus includes a scanning unit, a first calculating unit, a second calculating unit and a third calculating unit, under broadest reasonable interpretation the MRI apparatus constitutes and MRI system. Additionally, Lee discloses "the reason why the perfusion 
In regard to a scanner configured to perform imaging on the object, Lee discloses "a scanning unit configured to execute a plurality of T2-weighted sequences having different echo times […]" [Claim 1]. Furthermore, there is "a first calculating unit configured to calculate a T2 value based on a plurality of T2-weighted images obtained by the plurality of T2-weighted sequences" [Claim 1]. Therefore, since a plurality of T2-weighted images are obtained, the scanner inherently generated an image with the collected data. In order for the scanner to perform the imaging on the object, the scanner had to receive instruction to do so and this instruction would include a start time inherently. Therefore, the processing circuitry had to be configured to perform this function.
In regard to processing circuitry, Lee discloses "a computer for use with a magnetic resonance apparatus" [Claim 14]. Computers inherently include processing circuitry in order to perform their designated functions. Regarding the scanner, Lee discloses "a scanning unit configured to execute a plurality of T2-weighted sequences having different echo times […]" [Claim 1]. Furthermore, there is "a first calculating unit configured to calculate a T2 value based on a plurality of T2-weighted images obtained by the plurality of T2-weighted sequences" [Claim 1]. Therefore, since a plurality of T2-weighted images are obtained, the scanner inherently generated an image with the collected data. In order for the scanner to perform the imaging on the object, the scanner had to receive instruction to do so and this instruction would include a start time inherently.  Therefore, the processing circuitry had to be configured to perform this function. 

Tanaka teaches “a pressure device configured to externally pressure a blood vessel of an object” [Abstract]; to “control the pressure device in such a manner that ischemia and reperfusion are caused with respect to the object” [Claim 1; and to “measure, after control of the pressure device is performed, a pulse wave transit time of the object” [Claim 1, 0026].
In regard to a pressure device, Tanaka discloses "a compression control device includes a cuff that is adapted to be wrapped to a first region of a living body, a pressure controller that controls an application pressure to be applied to the first region by the cuff, and a blood pressure obtaining section that obtains a blood pressure value from the living body" [Abstract]. The cuff in this case is the pressure device and since it is wrapped to a first region of a living body, it is attached externally and is able to pressure the blood vessel of an object. 
In regard to controlling the pressure device in such a manner that ischemia and reperfusion are caused with respect to the object, Tanaka discloses "a pressure controller configured to control an application pressure to be applied to the first region by the cuff […] the pressure controller controls the application pressure based on the blood pressure value obtained by the blood pressure obtaining 
In regard to measuring, after control of the pressure device is performed, a pulse wave transit time of the object, Tanaka discloses “a blood pressure obtaining section configured to obtain a blood pressure value from the living body” [Claim 1]. Additionally, Tanaka discloses “The blood pressure calculating section 33 calculates a PWTT (Pulse Wave Transit Time) based on the peripheral pulse wave measured by the pulse wave measuring section 31 and the electrocardiogram measured by the electrocardiogram measuring section 32. The PWTT corresponds to a time elapsing from an R wave of the electrocardiogram to the appearance of a peripheral pulse wave […]” [0026].  Since the blood pressure calculating section is able to calculate the pulse wave transit time, under broadest reasonable interpretation, measurements used to perform this calculation had to have been acquired after control of the pressure device is performed (i.e. such that the cuff surrounds the first region and obtains a blood pressure measurement). Therefore, the processing circuitry is capable of measuring a pulse wave transit time of the object after control of the pressure device is performed.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to combine the MRI system disclosed in Lee with the pressure device disclosed in Tanaka in order to obtain more information regarding the blood flow of a patient under different pressure conditions. When more pressure is applied to the blood vessels from an external cuff, the amount of blood flow is temporarily decreased. Combining the prior art elements according to known techniques would yield the predictable result of detecting the flow of blood through blood vessels and allow for a better understanding of how pressure influences the structure of the blood vessels.

Fukuda teaches to “determine whether the measured pulse wave transit time is below a predetermined threshold, in response to a determination that the measured pulse wave transit time is not below the predetermined threshold, repeat the control of the pressure device in such a manner that ischemia and reperfusion are caused with respect to the object, and in response to a determination that the measured pulse wave transit time is below the predetermined threshold […]” [0249, 0250, 0291].
In regard to determining whether the measured pulse wave transmit time is below a predetermined threshold, Fukuda discloses “Next, it is determined whether the pulse wave transit time value calculated in step S301 is stable (step S303). It is noted that the determination regarding whether the pulse wave transit time is stable may be carried out based on whether a difference in the continuously-measured pulse wave transmit time value is equal to or less than a predetermined threshold, for example” [0249]. In this case, when the pulse wave transmit time value is equal to or less than (i.e. below) a predetermined threshold, then the value is stable and therefore, under broadest reasonable interpretation, the pulse wave transmit time can be used to perform other processes. Furthermore, Fukuda discloses “If it is determined that the pulse wave transit time is stable, the processing proceeds to step S305. In step S305, electrocardiogram measurement of the measurement subject is carried out by the electrocardiogram measurement unit 110” [0250]. Therefore, when the measured pulse wave transit time is equal to or less than (i.e. below) a predetermined threshold other processed can be carried out by the system.

Furthermore, in regard to imaging, Fukuda discloses “Further, as another example different from these, the sensor 909 may have various types of image sensor, such as a CCD (charge-coupled device) or a CMOS (complementary metal oxide semiconductor). If the sensor 909 does have various types of image sensor, the sensor 909 may further have an optical system such as a lens, a light source and the like, that are used for capturing an image of a biological site” [0291]. Therefore, since the device of Fukuda can include an image sensor, under broadest reasonable interpretation, images can be obtained from the object.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Lee and Tanaka so as to include the determination of whether the measured pulse wave transit time is below a predetermined threshold or not as disclosed in Fukuda in order to obtain an accurate measurement of the pulse wave transmit time. When 
The combination of Lee, Tanaka and Fukuda does not teach to “(i) determine a start timing of the imaging”, (ii) cause the scanner to perform the imaging of the object in accordance with the start timing, and (iii) generate an image using data acquired in the imaging”.
Kitane teaches to “(i) determine a start timing of the imaging”, (ii) cause the scanner to perform the imaging of the object in accordance with the start timing, and (iii) generate an image using data acquired in the imaging” [0066, 0067, 0101, 0051].
In regard to determining a start timing of the imaging, Kitane discloses “the trigger setting unit 40D generates a trigger signal for starting acquiring imaging data when an intensity of a blood flow signal, a phase change amount of a signal or a flow velocity of a blood flow becomes within a range defined by the thresholds” [0066]. In this case, since the trigger signal starts the acquisition of imaging data when the intensity of blood flow, a phase change amount of a flow velocity of blood are within a range, under broadest reasonable interpretation, the trigger setting unit is capable of determining a start timing of the imaging. 
In regard to causing the scanner to perform imaging of the object in accordance with the start timing, Kitane discloses “Consequently, as shown in FIG. 6(C), when it is determined that the signal intensity from the blood flow obtained by performing the probe sequence is between the threshold Th_1 on the upper limit side and the threshold Th_2 on the lower limit ide, an imaging sequence is 
In regard to generating an image using the data acquired in the imaging, Kitane discloses “The blood flow image generating unit 45 has a function for generating angio image data for displaying by performing image processing such as MIP (maximum intensity projection) processing of necessary image data read from the image database 44 and displaying an angio image on the display unit 34 by supplying the generated angio image data with the display unit 34” [0101]. Therefore, an image can be generated which indicates the flow of blood through the object. 
In regard to the process of imaging being performed in response to a determination that the measured wave transit time is below the predetermined threshold, Kitane discloses “to set a probe sequence as a pulse sequence for a pre-scan and set thresholds to a signal value of data, […] to set a pulse sequence in which single or plural probe sequences and an imaging sequence are repeated alternately as a sequence for an imaging scan, to determine whether a value of data acquired by the probe sequence is within a range specified by threshold or not and to generate a trigger for performing an imaging sequence when the value of data is determined to be within the thresholds” [0051]. Therefore, a trigger to perform an imaging sequence is only performed when it is determined that a value is within (i.e. below) the threshold. Thus, under broadest reasonable interpretation, the determination that the measured pulse wave transit time is below a predetermined threshold as disclosed in Fukuda can be used to determine a start time for performing an imaging sequence as disclosed in Kitane. Furthermore, Kitane discloses “when it is determined that the signal intensity from the blood flow is not between the threshold Th_1 on the upper limit side and the threshold Th_2 on the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Lee, Tanaka, and Fukuda to include the and start timing of imaging, the performance of imaging and the generation of an image as disclosed in Kitane in order to obtain images when ischemia and reperfusion are occurring within the patient. When more pressure is applied to the blood vessels from an external cuff, the amount of blood flow is temporarily decreased and thus produces ischemia. When MRI imaging is performed during the cycle of ischemia and reperfusion, the change in the flow of blood over the course of pressurization can be visualized and used to analyze the functionality of blood vessels. The threshold in this case relates to the amount of blood flowing through the blood vessel. This blood flow changes with respect to the external pressure. In order to understand the status of the patient in response to ischemia and reperfusion it is important to obtain images when the blood vessel is undergoing ischemia and reperfusion. By having a threshold for determining when the blood vessel is within these states, the scanner can be activated to obtain image data corresponding to the ischemia and reperfusion of the blood vessel. Combining the prior art elements according to know techniques would yield the predictable result of producing images corresponding to the pulse wave transit time of the blood vessel being subjected to external pressure.
In regard to claim 11, due to its dependence on claim 10, this claim inherits the references disclosed therein. That being said this claim only requires the primary reference of Lee in view of Tanaka. Likewise, Lee teaches “The MRI system according to claim 10” [Claim 1, 0010].
In regard to the MRI system, Lee discloses "a magnetic resonance apparatus comprising […]" [Claim 1]. This magnetic resonance apparatus includes a scanning unit, a first calculating unit, a second calculating unit and a third calculating unit, therefore, the apparatus constitutes and MRI system. 
Lee does not teach “wherein the pressure device includes an inflatable cuff, and acquires at least one of a blood flow increasing effect of the object and an antiarrhythmic effect by performing an ischemia-and-reperfusion cycle, in which inflatable cuff pressure is increased to bring blood vessel into the ischemia and then the blood vessel is brought into the reperfusion by loosening the inflatable cuff”.
Tanaka teaches “wherein the pressure device includes an inflatable cuff, and acquires at least one of a blood flow increasing effect of the object and an antiarrhythmic effect by performing an ischemia-and-reperfusion cycle, in which inflatable cuff pressure is increased to bring blood vessel into the ischemia and then the blood vessel is brought into the reperfusion by loosening the inflatable cuff” [Abstract, Claim 1].
Specifically, in regard to a pressure device, Tanaka discloses "a compression control device includes a cuff that is adapted to be wrapped to a first region of a living body, a pressure controller that controls an application pressure to be applied to the first region by the cuff, and a blood pressure obtaining section that obtains a blood pressure value from the living body" [Abstract]. The cuff in this case is the pressure device and since it is wrapped to a first region of a living body, it is attached externally and is able to pressure the blood vessel of an object. Additionally, Tanaka discloses "a pressure controller configured to control an application pressure to be applied to the first region by the cuff […] the pressure controller controls the application pressure based on the blood pressure value obtained by the blood pressure obtaining section in a state where a prescribed pressure for causing an 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to combine the MRI apparatus disclosed in Lee with the pressure device disclosed in Tanaka in order to obtain more information regarding the blood flow of a patient under different pressure conditions. When more pressure is applied to the blood vessels from an external cuff, the amount of blood flow is temporarily decreased. The MRI apparatus is capable of detecting the flow of blood through blood vessels and allows for a better understanding of how pressure influences the structure of the blood vessels as well.
In regard to claim 12, Lee teaches “An MRI method comprising” [Claims 1 and 9].
In regard to an MRI method, Lee discloses "a method for calculating a perfusion fraction" [Claim 9]. In order for this method to be carried out, the magnetic resonance apparatus of claim 1 had to have first obtained "a plurality of T2-weighted sequences having different echo times" [Claim 1]. Therefore, Lee performs its method based on data obtained from an MRI apparatus and thus constitutes an MRI method. 
Lee does not teach “controlling a pressure device to pressure a blood vessel of an object to cause ischemia and reperfusion in the object”; “measuring, after control of the pressure device is performed a pulse wave transit time of the object; “determining whether the measured pulse wave transit time is below a predetermined threshold; in response to a determination that the measured pulse wave transit time is not below the predetermined threshold, repeat the control of the pressure device in such a manner that ischemia and reperfusion are caused with respect to the object, and in response to a determination that the measured pulse wave transit time is below the predetermined 
Tanaka teaches “controlling a pressure device to pressure a blood vessel of an object to cause ischemia and reperfusion in the object” [Abstract, Claim 1]; and to “measure, after control of the pressure device is performed, a pulse wave transit time of the object” [Claim 1, 0026].
In regard to controlling a pressure device to pressure a blood vessel of an object to cause ischemia and reperfusion in the object, Tanaka discloses "a compression control device includes a cuff that is adapted to be wrapped to a first region of a living body, a pressure controller that controls an application pressure to be applied to the first region by the cuff, and a blood pressure obtaining section that obtains a blood pressure value from the living body" [Abstract]. The cuff in this case is the pressure device and since it is wrapped to a first region of a living body, it is attached externally and is able to pressure the blood vessel of an object. Furthermore, Tanaka discloses "a pressure controller configured to control an application pressure to be applied to the first region by the cuff […] the pressure controller controls the application pressure based on the blood pressure value obtained by the blood pressure obtaining section in a state where a prescribed pressure for causing an ischemic state in a part from the first region to a periphery is applied to the first region by the cuff" [Claim 1]. Therefore, the pressure device (i.e. the cuff) is controlled to cause an ischemia in the first region. This first region is associated with the object. Since it is configured to control an application pressure it can vary the amount of pressure applied by the cuff to perform ischemia and reperfusion.
In regard to measuring, after control of the pressure device is performed, a pulse wave transit time of the object, Tanaka discloses “a blood pressure obtaining section configured to obtain a blood pressure value from the living body” [Claim 1]. Additionally, Tanaka discloses “The blood pressure calculating section 33 calculates a PWTT (Pulse Wave Transit Time) based on the peripheral pulse wave 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to combine the MRI system disclosed in Lee with the pressure device disclosed in Tanaka in order to obtain more information regarding the blood flow of a patient under different pressure conditions. When more pressure is applied to the blood vessels from an external cuff, the amount of blood flow is temporarily decreased. Combining the prior art elements according to known techniques would yield the predictable result of detecting the flow of blood through blood vessels and allow for a better understanding of how pressure influences the structure of the blood vessels.
The combination of Lee and Tanaka does not teach to “determine whether the measured pulse wave transit time is below a predetermined threshold, in response to a determination that the measured pulse wave transit time is not below the predetermined threshold, repeat the control of the pressure device in such a manner that ischemia and reperfusion are caused with respect to the object, and in response to a determination that the measured pulse wave transit time is below the predetermined threshold”. 
Fukuda teaches to “determine whether the measured pulse wave transit time is below a predetermined threshold, in response to a determination that the measured pulse wave transit time is not below the predetermined threshold, repeat the control of the pressure device in such a manner that 
In regard to determining whether the measured pulse wave transmit time is below a predetermined threshold, Fukuda discloses “Next, it is determined whether the pulse wave transit time value calculated in step S301 is stable (step S303). It is noted that the determination regarding whether the pulse wave transit time is stable may be carried out based on whether a difference in the continuously-measured pulse wave transmit time value is equal to or less than a predetermined threshold, for example” [0249]. In this case, when the pulse wave transmit time value is equal to or less than (i.e. below) a predetermined threshold, then the value is stable and therefore, under broadest reasonable interpretation, the pulse wave transmit time can be used to perform other processes. Furthermore, Fukuda discloses “If it is determined that the pulse wave transit time is stable, the processing proceeds to step S305. In step S305, electrocardiogram measurement of the measurement subject is carried out by the electrocardiogram measurement unit 110” [0250]. Therefore, when the measured pulse wave transit time is equal to or less than (i.e. below) a predetermined threshold other processed can be carried out by the system.
In regard to determining that the measured pulse wave transit time is not below the predetermined threshold and repeating the control of the pressure device, Fukuda discloses “If it is determined that the pulse wave transit time value is not stable, the processing returned to step S301, the electrocardiogram waveform and pulse wave are measured again, and the pulse wave transit time is calculated. Namely, the processing of steps S301 and S303 is repeated until the pulse wave transit time can be stably acquired” [0249]. In this case, the pulse wave transit time is stable when the measured pulse wave transit time is equal to or less than (i.e. below) a predetermined threshold. Therefore, an unstable pulse wave transit time would occur when the measured pulse wave transit time is not below the predetermined threshold. Since the process returns to step S301 when the pulse wave transmit time 
Furthermore, in regard to imaging, Fukuda discloses “Further, as another example different from these, the sensor 909 may have various types of image sensor, such as a CCD (charge-coupled device) or a CMOS (complementary metal oxide semiconductor). If the sensor 909 does have various types of image sensor, the sensor 909 may further have an optical system such as a lens, a light source and the like, that are used for capturing an image of a biological site” [0291]. Therefore, since the device of Fukuda can include an image sensor, under broadest reasonable interpretation, images can be obtained from the object.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Lee and Tanaka so as to include the determination of whether the measured pulse wave transit time is below a predetermined threshold or not as disclosed in Fukuda in order to obtain an accurate measurement of the pulse wave transmit time. When the pulse wave transmit time is not below a predetermined threshold, this could indicate that an error occurred during measurement. If an image were to be produced of the blood vessel of the object when an inaccurate pulse wave transit time was used, this image may not be an accurate representation of the characteristics of the blood vessel. Therefore, determining whether the pulse wave transmit time is below a predetermined threshold can ensure that the measurement of the object was performed properly. Combining the prior art elements according to known techniques would yield the predictable result of determining the stability of the pulse wave transit time measurement.
The combination of Lee, Tanaka and Fukuda does not teach to “(i) determine a start timing of the imaging by a scanner configured to perform imaging on the object”, (ii) cause the scanner to 
Kitane teaches “(i) determine a start timing of the imaging by a scanner configured to perform imaging on the object”, (ii) imaging the object in accordance with the start timing, and (iii) generating an image using data acquired in the imaging” [0066, 0067, 0101, 0051].
In regard to determining a start timing of the imaging, Kitane discloses “the trigger setting unit 40D generates a trigger signal for starting acquiring imaging data when an intensity of a blood flow signal, a phase change amount of a signal or a flow velocity of a blood flow becomes within a range defined by the thresholds” [0066]. In this case, since the trigger signal starts the acquisition of imaging data when the intensity of blood flow, a phase change amount of a flow velocity of blood are within a range, under broadest reasonable interpretation, the trigger setting unit is capable of determining a start timing of the imaging. 
In regard to causing the scanner to perform imaging of the object in accordance with the start timing, Kitane discloses “Consequently, as shown in FIG. 6(C), when it is determined that the signal intensity from the blood flow obtained by performing the probe sequence is between the threshold Th_1 on the upper limit side and the threshold Th_2 on the lower limit ide, an imaging sequence is performed subsequently to the probe sequence” [0067]. In this case, in order to perform an imaging sequence, a scanner had to have been triggered to perform imaging of the object in accordance with the start timing. Therefore, under broadest reasonable interpretation, the trigger setting unit can generate a trigger signal that can cause the scanner (i.e. the scanner disclosed in Lee) to perform imaging of the object is accordance with the start timing corresponding to the trigger signal.
In regard to generating an image using the data acquired in the imaging, Kitane discloses “The blood flow image generating unit 45 has a function for generating angio image data for displaying by performing image processing such as MIP (maximum intensity projection) processing of necessary image 
In regard to the process of imaging being performed in response to a determination that the measured wave transit time is below the predetermined threshold, Kitane discloses “to set a probe sequence as a pulse sequence for a pre-scan and set thresholds to a signal value of data, […] to set a pulse sequence in which single or plural probe sequences and an imaging sequence are repeated alternately as a sequence for an imaging scan, to determine whether a value of data acquired by the probe sequence is within a range specified by threshold or not and to generate a trigger for performing an imaging sequence when the value of data is determined to be within the thresholds” [0051]. Therefore, a trigger to perform an imaging sequence is only performed when it is determined that a value is within (i.e. below) the threshold. Thus, under broadest reasonable interpretation, the determination that the measured pulse wave transit time is below a predetermined threshold as disclosed in Fukuda can be used to determine a start time for performing an imaging sequence as disclosed in Kitane. Furthermore, Kitane discloses “when it is determined that the signal intensity from the blood flow is not between the threshold Th_1 on the upper limit side and the threshold Th_2 on the lower limit side, no imaging sequence is performed […]” [0067]. Thus, imaging is not preformed when the signal intensity from the blood flow, which relates to the pulse wave transit time is not within a predetermined threshold.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Lee, Tanaka, and Fukuda to include the and start timing of imaging, the performance of imaging and the generation of an image as disclosed in Kitane in order to obtain images when ischemia and reperfusion are occurring within the patient. When more pressure is applied to the blood vessels from an external cuff, the amount of blood flow is temporarily 
In regard to claim 13, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Lee in further view of Tanaka. Likewise, Lee teaches “the MRI apparatus according to claim 1, wherein the scanner is configured to” [Claims 1 and 14, 0071], “perform a first imaging for measuring a biological phenomenon of the object to acquire first data” [0071]; “perform a second imaging for measuring the biological phenomenon to acquire second data […]” [Claim 1]; and “the processing circuitry is configured to conduct a first analysis on the first data, conduct a second analysis on the second data, and evaluate a change of the biological phenomenon of the object, using a result of the first analysis and a result of the second analysis” [Claim 2]. 
In regard to the MRI apparatus, Lee discloses "a magnetic resonance apparatus comprising […]" [Claim 1]. 
In regard to the scanner, Lee discloses "a scanning unit configured to execute a plurality of T2-weighted sequences having different echo times […]" [Claim 1].  Therefore, the scanner is capable of obtaining a plurality of image data values. 

In regard to performing a second imaging for measuring the biological phenomenon to acquire second data, Lee discloses "a second calculating unit configured to calculate to calculate a perfusion fraction where the T2 value is not taken into account based on a first T2-weighted image in the plurality of T2 weighted images and a plurality of diffusion-weighted images obtained by the plurality of diffusion weighted sequences" [Claim 1]. The perfusion fraction gives information regarding the plurality of images and therefore, must have at second image to perform the calculation. The second imaging is inherently performed. 
In regard to conducting a first and second analysis and evaluating a change of the biological phenomenon of the object, using a result of the first analysis and a result of the second analysis, Lee discloses "the magnetic resonance apparatus of claim 1, wherein the third calculating unit is configured to calculate the perfusion fraction where the T2 value has been taken into account by using a relational expression that defines a relation among the perfusion fraction where the T2 value is not taken into account, the T2 value, and the perfusion fraction were the T2 value has been taken into account" [Claim 2]. The first calculating unit corresponds to the analysis of the first data, while the second calculating unit corresponds to an analysis of the second data. The third calculating unit takes into account the 
Lee does not teach “before performing remote ischemic conditioning that includes at least one cycle of the ischemia and the reperfusion" or "after performing the remote ischemic conditioning".
Tanaka teaches "performing remote ischemic conditioning that includes at least one cycle of the ischemia and the reperfusion" [0056] and "after performing the remote ischemic conditioning" [0056].
In regard to performing remote ischemic conditioning that includes at least one cycle of the ischemia and the reperfusion and after performing the remote ischemic conditioning, Tanaka discloses "in step S113, it is determined whether or not the four sets of the cycle of the ischemic period of 5 minutes duration and the reperfusion period of 5 minutes duration have completed after the start of the ischemic preconditioning" [0056]. In this case, ischemic preconditioning constitutes remote ischemic conditioning. Since remote ischemic conditioning can be performed, under broadest reasonable interpretation, the first imaging disclosed in Lee can be performed before the remote ischemic conditioning disclosed in Tanaka and the second imaging disclosed in Lee can be performed after the remote ischemic conditioning disclosed in Tanaka, in order to assess the change in blood flow as a result of remote ischemic conditioning.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to combine the MRI method disclosed in Lee with the remote ischemic conditioning disclosed in Tanaka in order to obtain more information regarding the blood flow of a .
Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee US 20140309520 A1 "Lee", Tanaka US 20160135693 A1 "Tanaka", Fukuda et al. US 20140155767 A1 “Fukuda” and Kitane US 20100041982 A1 “Kitane”  as applied to claims 1-3, 5, 7-8, 10-13  above, and further in view of Yang et al. US 20180356486 A1 "Yang".
In regard to claim 9, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Lee teaches “the MRI apparatus according to claim 1, wherein the processing circuitry is configured to” [Claims 1 and 14]. 
In regard to the MRI apparatus and processing circuitry, Lee discloses "a magnetic resonance apparatus comprising […]" [Claim 1]. Lee also discloses “a computer for use with a magnetic resonance apparatus" [Claim 14]. Computers inherently include processing circuitry in order to perform their designated functions.
Lee does not teach “to generate a blood vessel image by performing difference processing between a first image acquired in the ischemia and a second image acquired after the reperfusion”. 
Tanaka teaches “a first image acquired in the ischemia and a second image acquired after the reperfusion”. 
In regard to a first image acquired during ischemia and a second image acquired during reperfusion, Tanaka discloses that "since the pressure higher, by 10 mmHg, than the maximum blood pressure value (140 mmHg) obtained in the preliminary state is applied by the cuff 3, an ischemic state is started [...] then, in the same manner as in the measurement performed in step S104, the pulse wave 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to combine the MRI apparatus disclosed in Lee with the pressure device and ischemia and reperfusion disclosed in Tanaka in order to obtain more information regarding the blood flow of a patient under different pressure conditions. When more pressure is applied to the blood vessels from an external cuff, the amount of blood flow is temporarily decreased. The MRI apparatus is capable of detecting the flow of blood through blood vessels and allows for a better understanding of how pressure influences the structure of the blood vessels as well.
The combination of Lee, Tanaka, Fukuda and Kitane does not teach “to generate a blood vessel image by performing difference processing”.
Yang teaches “to generate a blood vessel image by performing difference processing” [Claim 6, 0003]. 
In regard to performing difference processing, Yang discloses "the method of claim 1, wherein the step of generating the synthetic diffusion DWI image at the target b-value further comprises: minimizing the cost function composed of a weighted sum of at least the fidelity term measuring similarities between the diffusion scan acquired at the target b-value and k space data of the synthetic diffusion DWI image and a constraint term measuring similarities between the synthetic diffusion DWI image and the initial computed DWI image at the target b-value" [Claim 6]. Considering that the cost function is minimized, this inherently suggests that a difference between the at least two images is performed. Additionally, the constraint term measures the similarity between the DWI images, which means a comparison is made between them. A similar comparison can be applied to find differences in 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Lee and Tanaka with the difference processing disclosed in Yang in order to determine how the blood flow changes in response to ischemia and reperfusion. By performing the difference processing the extent to which ischemia and reperfusion change the blood flow can be more readily understood. 
In regard to claim 15, due to its dependence on claim 13, this claim inherits the references disclosed therein. That being said, this claim only requires the use of the primary reference, Lee in view of Yang. Likewise, Lee teaches “the MRI apparatus according to claim 13, wherein the scanner is configured to” [Claims 1 and 14]. S
In regard to an MRI apparatus, Lee discloses "a magnetic resonance apparatus comprising […]" [Claim 1]. In regard to the scanner, Lee discloses "a scanning unit configured to execute a plurality of T2-weighted sequences having different echo times […]" [Claim 1].  Therefore, the scanner is capable of obtaining a plurality of image data values.
Lee does not teach “perform first diffusion weighted imaging by using a plurality of b-values to acquire first data, and perform second diffusion weighted imaging by using the plurality of b-values to acquire second data”; or “the processing circuitry is configured to conduct a first IVIM (Intravoxel Incoherent Motion) analysis on the first data, conduct a second IVIM analysis on the first data, and evaluate a change of the biological phenomenon of the object, using a result of the first IVIM analysis and a result of the IVIM second analysis”.
Yang teaches “perform first diffusion weighted imaging by using a plurality of b-values to acquire first data, and perform second diffusion weighted imaging by using the plurality of b-values to 
In regard to performing diffusion weighted imaging by using a plurality of b-values to acquire first data and to perform second diffusion weighted imaging by using the plurality of b-values to acquire second data, Yang discloses "acquiring a plurality of initial diffusion scan data by means of diffusion weighted magnetic resonance scans at a plurality of initial b-values, deriving an initial diffusion image from at least part of the initial diffusion scan data; acquiring target diffusion scan data by means of a diffusion weighted magnetic resonance scan at a target b-value higher than each of the initial b-values" [Claim 1]. The initial diffusion scan data is associated with the first image and uses a plurality of b-values. The target diffusion scan data corresponds to the second diffusion weighted imaging and requires a plurality of b-values that are higher than the initial b-values.
In regard to the processing circuitry is configured to conduct a first IVIM (Intravoxel Incoherent Motion) analysis on the first data, to conduct a second IVIM analysis on the first data, and evaluate a change of the biological phenomenon of the object, using a result of the first IVIM analysis and a result of the IVIM second analysis, Yang discloses "the computer program instructions may also be loaded onto a computer […] to produce a computer implemented process" [0016]. Computers inherently contain processing circuitry. Additionally, Yang discloses "The method of claim 1, wherein the synthetic diffusion parameter map is one of an ADC map, a diffusion coefficient and kurtosis (DKI) map, and an intravoxel incoherent motion (IVIM) map" [Claim 4]. Therefore, intravoxel incoherent motion analysis can be performed on the data. The same analysis could be conducted multiple times considering that an IVIM map is generated. In terms of evaluating the change of the biological phenomenon, Yang also discloses "wherein the synthetic diffusion image generator is further configured to minimize the cost function 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to combine the MRI apparatus of Lee and the diffusion weighted imaging disclosed in Yang in order to analyze the blood vessels in response to the activation of the pressure device. The diffusion weighted images can be further analyzed to determine an intravoxel incoherent map which represents the flow of fluid through the area being imaged. Under broadest reasonable interpretation the first image can correspond to the blood vessel before ischemia and the second image can correspond to the blood vessel after ischemia has been performed. Therefore, the diffusion weighted images would be another imaging technique that could be applied to the MRI apparatus in order to evaluate how remote ischemia conditioning impacts the blood flow of the patient.
Claims 14, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee US 20140309520 A1 "Lee", Tanaka US 20160135693 A1 "Tanaka", Fukuda et al. US 20140155767 A1 “Fukuda” and Kitane US 20100041982 A1 “Kitane” as applied to claims 1-3, 5, 7-8, 10-13, 23 above, and further in view of Gupte et al. US 20140234224 A1 "Gupte".
In regard to claim 14, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Lee teaches “the MRI apparatus according to claim 1, wherein the scanner is configured to” [Claims 1 and 14], “perform first imaging […]” [0071]; “perform a second imaging for measuring the biological phenomenon to acquire second data” [Claim 1];  and “the processing circuitry is configured to conduct a first analysis on the first data, conduct a second analysis on the second data, and evaluate a change of the biological phenomenon of the object, using a result of the first analysis and a result of the second analysis” [Claim 2]. 

In regard to performing first imaging, Lee discloses a "first calculating unit fetches signal values of pixels at the same positions from the internal regions of the T2-weighted images [...]" [0071]. The signal values are obtained from internal regions of the T2-weighted images and under broadest reasonable interpretation, these images can be taken of blood vessel. These signal values can reveal characteristics about the flow of material through the region of interest and is thus measuring a biological phenomenon.
 In regard to performing second imaging for measuring the biological phenomenon to acquire second data, Lee discloses "a second calculating unit configured to calculate to calculate a perfusion fraction where the T2 value is not taken into account based on a first T2-weighted image in the plurality of T2 weighted images and a plurality of diffusion-weighted images obtained by the plurality of diffusion weighted sequences" [Claim 1]. The perfusion fraction gives information regarding the plurality of images and therefore, must have at second image to perform the calculation. The second imaging is inherently performed. 
In regard to conducting a first analysis on the first data, conducting a second analysis on the second data and evaluating a change of the biological phenomenon of the object using a result of the first analysis and a result of the second analysis, Lee discloses "the magnetic resonance apparatus of claim 1, wherein the third calculating unit is configured to calculate the perfusion fraction where the T2 value has been taken into account by using a relational expression that defines a relation among the 
Lee does not teach "before performing remote ischemic conditioning that includes at least one cycle of the ischemia and the reperfusion” or “after performing the remote ischemic conditioning".
Tanaka teaches "performing remote ischemic conditioning that includes at least one cycle of the ischemia and the reperfusion" [0056] and "after performing the remote ischemic conditioning" [0056].
In regard to performing remote ischemic conditioning that includes at least one cycle of the ischemia and the reperfusion and after performing the remote ischemic conditioning, Tanaka discloses "in step S113, it is determined whether or not the four sets of the cycle of the ischemic period of 5 minutes duration and the reperfusion period of 5 minutes duration have completed after the start of the ischemic preconditioning" [0056]. In this case, ischemic preconditioning constitutes remote ischemic conditioning. Since remote ischemic conditioning can be performed, under broadest reasonable interpretation, the first imaging disclosed in Lee can be performed before the remote ischemic conditioning disclosed in Tanaka and the second imaging disclosed in Lee can be performed after the remote ischemic conditioning, in order to assess the change in blood flow as a result of remote ischemic conditioning.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to combine the MRI method disclosed in Lee with the remote ischemic conditioning disclosed in Tanaka in order to obtain more information regarding the blood flow of a 
The combination of Lee, Tanaka, Fukuda and Kitane does not teach “perform a first imaging for measuring at least one biological phenomenon of the object including BOLD (blood oxygenation level dependent), OEF (oxygen extraction fraction), chemical shift, MRS (magnetic resonance spectroscopy), magnetization transfer, and CEST (chemical exchange saturation transfer) to acquire first data, […]”.
Gupte teaches “perform a first imaging for measuring at least one biological phenomenon of the object including BOLD (blood oxygenation level dependent), OEF (oxygen extraction fraction), chemical shift, MRS (magnetic resonance spectroscopy), magnetization transfer, and CEST (chemical exchange saturation transfer) to acquire first data, […]”. 
In regard to performing a first imaging for measuring at least one biological phenomenon of the object including BOLD, OEF, chemical shift, MRS, magnetic transfer, CEST, Gupte discloses a "further embodiment provides a method of differentiating zones of abnormal, reduced blood flow in ischemic tissue by measuring one or more of oxygen delivery, oxygen metabolism and the oxygen extraction fraction in ischemic tissue by means of proton and/or oxygen-17 magnetic resonance imaging" [0110]. Therefore, Gupte is able to identify the amount of oxygen present in the ischemic tissue being imaged with proton and/or oxygen-17 magnetic resonance imaging using the oxygen extraction fraction (i.e. OEF. Thus, under broadest reasonable interpretation, the MRI apparatus of Lee can utilize the OEF (oxygen extraction fraction) disclosed in Gupte in order to perform first imaging before performing remote ischemic conditioning as disclosed in Tanaka to acquire first data.

In regard to claims 16 and 17, due to their dependence on claims 14 and 15 respectively, these claims inherit the references disclosed therein. That being said, the combination of Lee, Tanaka, Fukuda and Kitane does not teach “wherein the processing circuitry is configured to evaluate the change of the biological phenomenon of the object to distinguish an abnormal region and a normal region of tissue property among a region of interest of the object”.
Gupte teaches “wherein the processing circuitry is configured to evaluate the change of the biological phenomenon of the object to distinguish an abnormal region and a normal region of tissue property among a region of interest of the object” [0110]. 
In regard to the processing circuitry being configured to evaluate the change of the biological phenomenon of the object to distinguish an abnormal region and a normal region of tissue property among a region of interest of the object, Gupte discloses a "further embodiment provides a method of differentiating zones of abnormal, reduced blood flow in ischemic tissue by measuring one or more of oxygen delivery, oxygen metabolism and the oxygen extraction fraction in ischemic tissue by means of proton and/or oxygen-17 magnetic resonance imaging" [0110]. Therefore, the region of interest is 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Lee, Tanaka, Fukuda and Kitane to include the oxygen extraction fraction measurement disclosed in Gupte in order to obtain more information regarding the blood flow of a patient. The oxygen extraction fraction represents the ratio of blood oxygen that is taken up by tissue from the blood stream. When there is a reduction of blood flow (i.e. ischemia), there is also a reduction in the amount of oxygen that can reach tissue. Therefore, measuring the oxygen extraction fraction is indicative of how much blood is flowing through a specific area being imaged and or subjected to external pressure. Knowing where the abnormal tissue regions are located allows the physician to apply a technique, such as remote ischemic conditioning, to that area to restore blood flow.
Claims 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lee US 20140309520 A1 "Lee", Tanaka US 20160135693 A1 "Tanaka", Fukuda et al. US 20140155767 A1 “Fukuda”, Kitane US 20100041982 A1 “Kitane” and Yang et al. US 20180356486 A1 "Yang" as applied to claims 9 and 15 above, and further in view of Gulaka et al. US 20160026761 A1 "Gulaka".
In regard to claim 18, due to its dependence on claim 15, this claim inherits all of the references and analysis disclosed therein. That being said, the combination of Lee, Tanaka, Fukuda, Kitane and Yang does not teach, “to distinguish between an infarction core and penumbra in a cerebral infarct region of the object” or “wherein the infarction core is difficult to be salvaged, while the penumbra is a functionally impaired region that has a potential to be salvaged”.

In regard to distinguishing between an infarction core and penumbra in a cerebral infarct region of the object, Gulaka discloses "when a type of an object is a brain of a cerebral infarction patient, image processing functions include segmentation of a core and a penumbra of cerebral infarction, selection of the core and a penumbra, generation of a mismatch map that is a comparison image of a diffusion weighted image (DWI) and a perfusion-weighted image (PWI), and calculations of region of interest (ROI) statistics [0113]. In this case, the core and the surrounding penumbra constitute the abnormal region within the region of interest in the brain. Therefore, the infarction core and the penumbra are identified with the processing functions disclosed by Gulaka. Additionally, a cerebral infarction is another term for a stroke. When a patient experiences a cerebral infarction, there is a cessation of blood flow to a portion of the brain (i.e. the infarction core) which is difficult to salvage. The area surrounding the infarction core (i.e. the penumbra) experiences a reduction in blood flow, however since blood can still flow through the region, there is a possibility of salvaging that region. Thus, the infarction core is difficult to be salvaged and the area surrounding the infarction core (i.e. the penumbra) constitutes a functionally impaired region that has a potential to be salvaged.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Lee and Tanaka and Yang with the identification of the infarction core and penumbra as disclosed in Gulaka in order to obtain more information regarding the blood flow within the brain. Knowing where the infarction core and the penumbra are located can enable a physician to identify where to apply remote ischemic conditioning to the penumbra of the brain. In applying this technique, the spread of the infarction core could be mitigated within the patient to preserve some of the functionality of that region. 
In regard to claim 19, due to its dependence on claim 18, this claim inherits the disclosed therein. In addition to the combination of Lee, Tanaka, Fukuda, Kitane, Yang also teaches “the first parameter being calculated by the first IVIM analysis, the second parameter being calculated by the second IVIM analysis” [Claim 4, Claim 10, 0016]. 
In regard to performing first and second IVIM analysis, Yang discloses "the computer program instructions may also be loaded onto a computer […] to produce a computer implemented process" [0016]. Computers inherently contain processing circuitry. Additionally, Yang discloses "The method of claim 1, wherein the synthetic diffusion parameter map is one of an ADC map, a diffusion coefficient and kurtosis (DKI) map, and an intravoxel incoherent motion (IVIM) map" [Claim 4]. Therefore, intravoxel incoherent motion analysis can be performed on the data. The same analysis could be conducted multiple times considering that an IVIM map is generated. Therefore, a first and second IVIM analysis is conducted. Under broadest reasonable interpretation, the first parameter data can be obtained from the first IVIM analysis conducted before the execution of the remote ischemic conditioning and the second parameter can be obtained from the second IVIM analysis after the execution of remote ischemic conditioning.
In regard to a first parameter before execution of the remote ischemic conditioning and a second parameter after execution of the remote ischemic conditioning, Tanaka discloses “In regard to performing remote ischemic conditioning that includes at least one cycle of the ischemia and the reperfusion and after performing the remote ischemic conditioning, Tanaka discloses "in step S113, it is determined whether or not the four sets of the cycle of the ischemic period of 5 minutes duration and the reperfusion period of 5 minutes duration have completed after the start of the ischemic preconditioning" [0056]. In this case, ischemic preconditioning constitutes remote ischemic conditioning. Since remote ischemic conditioning can be performed, under broadest reasonable interpretation, the first imaging (i.e. obtaining a first parameter) disclosed in Lee can be performed 
The combination of Lee, Tanaka, Fukuda, Kitane and Yang does not teach, “to distinguish between an infarction core and penumbra in a cerebral infarct region of the object”.
Gulaka teaches “to distinguish between an infarction core and penumbra in a cerebral infarct region of the object” [0113]. Specifically, Gulaka discloses "when a type of an object is a brain of a cerebral infarction patient, image processing functions include segmentation of a core and a penumbra of cerebral infarction, selection of the core and a penumbra, generation of a mismatch map that is a comparison image of a diffusion weighted image (DWI) and a perfusion-weighted image (PWI), and calculations of region of interest (ROI) statistics [0113]. In this case, the core and the surrounding penumbra constitute the abnormal region within the region of interest in the brain. Therefore, the infarction core and the penumbra are identified with the processing functions disclosed by Gulaka. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Lee and Tanaka and Yang with the identification of the infarction core and penumbra as disclosed in Gulaka in order to obtain more information regarding the blood flow within the brain. Knowing where the infarction core and the penumbra are located can enable a physician to identify where to apply remote ischemic conditioning. The penumbra still has some blood flow, and therefore would be responsive to remote ischemic conditioning of the brain. In applying this technique, the spread of the infarction core could be mitigated within the patient to preserve some of the functionality of that region. 
In regard to claim 20, due to its dependence on claim 19, this claim inherits the references disclosed therein. That being said, this claim explicitly requires the primary reference of Lee in view of Gulaka. Likewise, Lee teaches “the MRI apparatus according to claim 19” [Claim 1]; “wherein the first 
In regard to the MRI apparatus, Lee discloses "a magnetic resonance apparatus comprising" [Claim 1]. Additionally, Lee discloses "a second calculating unit for calculating the perfusion fraction that the T2 value is not taken into account on the basis of a first T2-weighted image in the aforementioned plurality of T2 weighted images […]" [0013]. T2 corresponds to the time it takes for a signal to go between the parenchyma (i.e. tissue) and the blood [0010] and is essentially the time it takes for the signal to decay. The second calculating unit calculates the first perfusion fraction (i.e. the first parameter). Since the T2 value is not being taken into account when the second calculating unit calculates the first perfusion fraction, so under broadest reasonable interpretation, this perfusion fraction could be calculated before the execution of remote ischemic conditioning disclosed in Tanaka. Lee also discloses "a third calculating unit for calculating a perfusion fraction that the T2 value has been taken into account [...]" [0013]. The third calculating unit therefore calculates a second perfusion fraction (i.e. the second parameter). Since the T2 value is considered, whether or not remote ischemic conditioning has been performed already would impact the calculation, so under broadest reasonable interpretation, this perfusion fraction could be calculated after the execution of remote ischemic conditioning disclosed in Tanaka.
The combination of Lee, Tanaka, Fukuda, Kitane and Yang does not teach “to distinguish between the infarct core and the penumbra”.
Gulaka teaches “to distinguish between the infarct core and the penumbra” [0113]. 
In regard to distinguishing between the infarct core and the penumbra, Gulaka discloses "when a type of an object is a brain of a cerebral infarction patient, image processing functions include 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Lee and Tanaka and Yang with the identification of the infarction core and penumbra as disclosed in Gulaka in order to obtain more information regarding the blood flow within the brain. The perfusion fraction relates to the flow of blood through blood vessels. Knowing this value can aid a physician in identifying where the infarction core and the penumbra are located and can enable a physician to identify where to apply remote ischemic conditioning. The penumbra still has some blood flow, and therefore would be responsive to remote ischemic conditioning of the brain. In applying this technique, the spread of the infarction core could be mitigated within the patient to preserve some of the functionality of that region. 
In regard to claim 21, due to its dependence on claim 20, this claim inherits the references disclosed therein. That being said, this claim only requires the use of the primary reference Lee in further view of Gulaka. Likewise, Lee teaches “the MRI apparatus according to claim 20” [Claim 1]; “wherein the processing circuitry is configured to calculate a fraction difference between the first perfusion fraction and the second perfusion fraction for each voxel” [0071, Claim 10]; “determine that each voxel for which the fraction difference is larger than a predetermined first threshold is included in the penumbra” [Claim 12]; and “determine that each voxel for which the fraction difference is smaller than a predetermined second threshold  is included in the infarction core” [Claim 12].

In regard to the fraction difference between the first and second perfusion fractions, Lee discloses "wherein calculating a perfusion fraction where the T2 value has been taken into account comprises calculating the perfusion fraction where the T2 value has been taken into account by using a relational expression that defines a relation among the perfusion fraction where the T2 value was not taken into account [...]" [Claim 10]. As stated previously, the perfusion fraction where T2 was not taken into account corresponds to the first perfusion fraction and the perfusion fraction where T2 was taken into account corresponds to the second perfusion fraction. The relational expression under broadest reasonable interpretation would include a fraction difference between the first and second perfusion fractions. 
In regard to the predetermined first threshold, Lee discloses "comparing the T2 value with a threshold value and deciding whether the T2 value is to be used as a T2 value of a parenchyma based on the result of the comparison" [Claim 12]. The parenchyma is a specific region within tissue that is being examined. Under broadest reasonable interpretation, if the fraction difference is larger than the threshold, it can be assigned to the penumbra disclosed in Gulaka. This threshold indicates the amount of blood flow in that area and the penumbra would have more blood flow than the infarction core. The fraction difference being above the predetermined first threshold would indicate more flow in that region. Conversely, the fraction difference being below the threshold would indicate less flow in that 
Lee does not teach “the penumbra” or the “infarction core”.
Gulaka teaches “the penumbra” and the infarction core” [0113].
In regard to distinguishing between the infarct core and the penumbra, Gulaka discloses "when a type of an object is a brain of a cerebral infarction patient, image processing functions include segmentation of a core and a penumbra of cerebral infarction, selection of the core and a penumbra, generation of a mismatch map that is a comparison image of a diffusion weighted image (DWI) and a perfusion-weighted image (PWI), and calculations of region of interest (ROI) statistics [0113]. In this case, the core and the surrounding penumbra constitute the abnormal region within the region of interest in the brain. Therefore, the infarction core and the penumbra are identified with the processing functions disclosed by Gulaka. Thus, under broadest reasonable interpretation, when the fractional differences for each voxel as determined in Lee are larger than a predetermined first threshold, these voxels can be included in the penumbra. Conversely, under broadest reasonable interpretation, when the fractional differences for each voxel as determined in Lee are smaller than a predetermined second threshold, these voxels can be included in the infarction core.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Lee, Tanaka, Fukuda, Kitane and Yang with the identification of the infarction core and penumbra as disclosed in Gulaka in order to obtain more information regarding the blood flow within the brain. The perfusion fraction relates to the flow of blood through blood vessels. Knowing this value can aid a physician in identifying where the infarction core and the penumbra are located and can enable a physician to identify where to apply remote ischemic conditioning. The penumbra still has some blood flow, and therefore would be responsive to 
In regard to claim 22, due to its dependence on claim 19, this claim inherits all of the references disclosed therein. That being said, this claim explicitly requires the primary reference of Lee in view of Tanaka Gulaka. Likewise, Lee teaches “the MRI apparatus according to claim 19” [Claim 1]; “wherein the first parameter is a first pseudo diffusion coefficient indicating a degree of signal reduction caused by perfusion before execution of the remote ischemic conditioning” [Claim 8, 0010]; “the second parameter is a second pseudo diffusion coefficient indicating a degree of signal reduction caused by perfusion after execution of the remote ischemic conditioning” [Claim 8].
In regard to an MRI apparatus, Lee discloses "a magnetic resonance apparatus comprising" [Claim 1]. Additionally, Lee discloses "the magnetic resonance apparatus of claim 4, wherein the perfusion fraction where T2 is not taken into account and the perfusion fraction where the T2 has been taken into account are calculated using by using a model expressed by the following formula [...] D* is an apparent diffusion coefficient by a pseudo diffusion component" [Claim 8]. In this case, the formula provided can be manipulated in order to formulate the expression for the pseudo diffusion component. The pseudo diffusion component is associated with a coefficient, and indicates signal reduction. As stated previously, the perfusion fraction where T2 is not taken into account corresponds to the first parameter. T2 corresponds to the time it takes for a signal to go between the parenchyma (i.e. tissue) and the blood [0010]. Since the T2 value is not being considered whether or not remote ischemic conditioning is or will be performed makes no difference in the calculation, so under broadest reasonable interpretation, this perfusion fraction could be calculated before the execution of remote ischemic conditioning disclosed in Tanaka. Conversely, as stated previously, the perfusion fraction where T2 is taken into account corresponds to the second parameter. T2 corresponds to the time it takes for a signal to go between the parenchyma (i.e. tissue) and the blood [0010]. Since the T2 value is being 
In regard to a first parameter before execution of the remote ischemic conditioning and a second parameter after execution of the remote ischemic conditioning, Tanaka discloses “In regard to performing remote ischemic conditioning that includes at least one cycle of the ischemia and the reperfusion and after performing the remote ischemic conditioning, Tanaka discloses "in step S113, it is determined whether or not the four sets of the cycle of the ischemic period of 5 minutes duration and the reperfusion period of 5 minutes duration have completed after the start of the ischemic preconditioning" [0056]. In this case, ischemic preconditioning constitutes remote ischemic conditioning. Since remote ischemic conditioning can be performed, under broadest reasonable interpretation, the first imaging (i.e. obtaining a first parameter) disclosed in Lee can be performed before the remote ischemic conditioning disclosed in Tanaka and the second imaging (i.e. obtaining a second parameter) disclosed in Lee can be performed after the remote ischemic conditioning disclosed in Tanaka, in order to assess the change in blood flow as a result of remote ischemic conditioning.
The combination of Lee, Tanaka, Fukuda, Kitane and Yang does not teach “to distinguish between the infarct core and the penumbra”.
Gulaka teaches “to distinguish between the infarct core and the penumbra” [0113]. 
In regard to distinguishing between the infarct core and the penumbra, Gulaka discloses "when a type of an object is a brain of a cerebral infarction patient, image processing functions include segmentation of a core and a penumbra of cerebral infarction, selection of the core and a penumbra, generation of a mismatch map that is a comparison image of a diffusion weighted image (DWI) and a perfusion-weighted image (PWI), and calculations of region of interest (ROI) statistics [0113]. In this case, the core and the surrounding penumbra constitute the abnormal region within the region of 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Lee, Tanaka, Kitane and Yang with the identification of the infarction core and penumbra as disclosed in Gulaka in order to obtain more information regarding the blood flow within the brain. The pseudo diffusion coefficient relates to how blood flows through the blood vessels. Knowing this value can aid in identifying where the infarction core and the penumbra are located and can enable a physician to identify where to apply remote ischemic conditioning. The penumbra still has some blood flow, and therefore would be responsive to remote ischemic conditioning of the brain. In applying this technique, the spread of the infarction core could be mitigated within the patient to preserve some of the functionality of that region.
Claims 23 is rejected under 35 U.S.C. 103 as being unpatentable over Lee US 20140309520 A1 "Lee", Tanaka US 20160135693 A1 "Tanaka", and Kitane US 20100041982 A1 “Kitane” and further in view of Takahashi et al. US 20150161790 A1 “Takahashi”.
In regard to claim 23, Lee teaches “An MRI apparatus configured to be connected with a pressure device that externally pressures a blood vessel of an object, the MRI apparatus comprising: a scanner configured to perform imaging on the object; and processing circuitry configured to:” [Claim 1, 0010].
In regard to an MRI apparatus, Lee discloses "a magnetic resonance apparatus comprising" [Claim 1]. Additionally, Lee discloses "the reason why the perfusion fraction f depends on the echo time TE is related to a difference in T1 between a parenchyma and blood and a difference in T2 between the parenchyma and the blood" [0010]. The perfusion by definition is the passage of blood through blood 
In regard to the scanner, Lee discloses "a scanning unit configured to execute a plurality of T2-weighted sequences having different echo times […]" [Claim 1]. Furthermore, there is "a first calculating unit configured to calculate a T2 value based on a plurality of T2-weighted images obtained by the plurality of T2-weighted sequences" [Claim 1]. Therefore, since a plurality of T2-weighted images are obtained, the scanner inherently generated an image with the collected data. In order for the scanner to perform the imaging on the object, the scanner had to receive instruction to do so and this instruction would include a start time inherently. Therefore, the processing circuitry had to be configured to perform this function.
Lee does not teach to “control the pressure device in such a manner that ischemia and reperfusion are caused with respect to the object”; to “measure, after control of the pressure device is performed, a pulse wave transit time of the object”; to “determine a start timing of the imaging based on a state of pressurization caused by the pressure device”; to generate an ischemia image and a reperfusion image by using data acquired in the imaging under ischemia conditions and reperfusion condition respectively, and to “conduct analysis by using the ischemia image and the reperfusion image”.
Tanaka teaches to “control the pressure device in such a manner that ischemia and reperfusion are caused with respect to the object” [Claim 1] and to “measure, after control of the pressure device is performed, a pulse wave transit time of the object” [Claim 1, 0026]. 

In regard to measuring, after control of the pressure device is performed, a pulse wave transit time of the object, Tanaka discloses “a blood pressure obtaining section configured to obtain a blood pressure value from the living body” [Claim 1]. Additionally, Tanaka discloses “The blood pressure calculating section 33 calculates a PWTT (Pulse Wave Transit Time) based on the peripheral pulse wave measured by the pulse wave measuring section 31 and the electrocardiogram measured by the electrocardiogram measuring section 32. The PWTT corresponds to a time elapsing from an R wave of the electrocardiogram to the appearance of a peripheral pulse wave […]” [0026].  Since the blood pressure calculating section is able to calculate the pulse wave transit time, under broadest reasonable interpretation, measurements used to perform this calculation had to have been acquired after control of the pressure device is performed (i.e. such that the cuff surrounds the first region and obtains a blood pressure measurement). Therefore, the processing circuitry is capable of measuring a pulse wave transit time of the object after control of the pressure device is performed.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to combine the MRI method disclosed in Lee with the pressure device 
The combination of Lee and Tanaka does not teach “determine a start timing of the imaging based on a state of pressurization caused by the pressure device”; to “generate an ischemia image and a reperfusion image by using data acquired in the imaging under ischemia conditions and reperfusion condition respectively”, and to “conduct analysis by using the ischemia image and the reperfusion image”.
Kitane discloses to “determine a start timing of the imaging based on a state of pressurization caused by the pressure device” [0066]. 
In regard to determining a start timing of the imaging, Kitane discloses “the trigger setting unit 40D generates a trigger signal for starting acquiring imaging data when an intensity of a blood flow signal, a phase change amount of a signal or a flow velocity of a blood flow becomes within a range defined by the thresholds” [0066]. Therefore, the trigger setting unit generates the trigger signal based on biological information related to blood flow.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Lee and Tanaka to include the determination of the start timing of the imaging as disclosed in Kitane in order to obtain images of the blood vessel in response to pressurization by the pressure device of Tanaka. When more pressure is applied to the blood vessels from an external cuff, the amount of blood flow is temporarily decreased and thus produces ischemia. When MRI imaging is performed during the cycle of ischemia and reperfusion, the 
The combination of Lee, Tanaka and Kitane does not teach to “generate an ischemia image and a reperfusion image by using data acquired in the imaging under ischemia conditions and reperfusion condition respectively”, and to “conduct analysis by using the ischemia image and the reperfusion image”.
Takahashi teaches to “generate an ischemia image and a reperfusion image by using data acquired in the imaging under ischemia conditions and reperfusion condition respectively” [0114] and to “conduct analysis by using the ischemia image and the reperfusion image” [0114, 0118].
In regard to generating an ischemia image and a reperfusion image, Takahashi discloses “An ischemia analysis image storage unit 164 stores therein an ischemia analysis result image such as myocardial perfusion” [0114]. Since the ischemia analysis image can be stored, the ischemia image had to have been generated first. Additionally, since a myocardial perfusion can be stored in the ischemia analysis image storage unit, under broadest reasonable interpretation a reperfusion image can also be generated under reperfusion conditions. 
In regard to conducting analysis using the ischemia and reperfusion images, Takahashi discloses “The ischemia improvement prediction unit 166 obtains a difference between the ischemia inducibility calculated before the treatment and the ischemia inducibility calculated after the treatment for each position in the ischemic myocardium so as to predict improvement of the myocardial ischemia at each position in the ischemic myocardium” [0114]. In this case,  Furthermore, Takahashi discloses “the display controller 130 further displays the ischemia analysis result image together with the X-ray imaging, and displays a prediction result (that is, predicted degree of improvement) on the ischemia analysis result image” [0118]. Since the ischemia improvement makes use of the ischemia analysis result image, under 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Lee, Tanaka and Kitane so as to include the ischemia and reperfusion images as disclosed in Takahashi in order to analyze the blood flow that arises as a result of the cycling of ischemia and reperfusion. The pressure device of Tanaka can be controlled and the blood vessels can be imaged utilizing the MR apparatus of Lee. Starting the scanner according to the start time specified by Kitane would enable images to be obtained during ischemia and reperfusion caused by the pressurization of the blood vessel. By performing analysis using the ischemia and reperfusion images described in Takahashi, the physician can determine how the cycle of ischemia and reperfusion affects the flow of blood through the vessel and therefore recommend additional treatments or interventions.
Response to Arguments
Applicant’s arguments, see Remarks page 1, filed 02/08/2021, with respect to the rejection of the claims 1-23 under 35 U.S.C. 103 have been have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Fukuda et al. US 20140155767 A1 “Fukuda” as stated in the 35 U.S.C. 103 rejection above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SELMER whose telephone number is (571)272-6190.  The examiner can normally be reached on Mon. - Fri. 7:30-4:30 (Alternate Fridays Off).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Hoekstra can be reached on (571) 272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.E.S. /Examiner, Art Unit 3793      

/JEFFREY G HOEKSTRA/Supervisory Patent Examiner, Art Unit 3793